Exhibit 10.1 ENDORSEMENT AGREEMENT This Endorsement Agreement ("Agreement") is made and entered into effective March 1, 2010, by and between Eddie George (“EDDIE”) and NXT Nutritionals Holdings, Inc., a Delaware corporation having offices at 56 Jackson Street, Holyoke, MA 01040,("NXT"). WITNESSETH: WHEREAS, NXT is engaged in the business of manufacturing, distributing and selling an all natural alternative sweetener known as ““SUSTA® Natural Sweetener” (“SUSTA”) and other products (collectively, “Products”); WHEREAS, NXT desires to obtain, and EDDIE desires to grant: (1) a license to use his name, fame, image and athletic renown in connection with the advertisement, promotion and sale of SUSTA and the Products; (2) a license to the use trademarks owned by EDDIE; and (3) certain other personal services of EDDIE. WHEREAS, EDDIE has agreed to authorize such use and provide such services upon the terms and conditions contained below. NOW, THEREFORE, in consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Term. This Agreement shall remain in full force and effect from March 1, 2010 to February 28, 2011 (“Term”). 2.Grant of Endorsement. 1 A.EDDIE hereby grants to NXT the right and license, during the Term of the Contract and within the United States, to use EDDIE’S name, fame, autograph, voice, video, TV or film portrayals, facsimile or original signature, photograph, likeness and image or facsimile image, which are owned by EDDIE and provided to NXT and any other likeness of, or means of endorsement by, EDDIE used in connection with the advertising, promotion and sale of SUSTA and the Products (the “Endorsement”) The Endorsement will be used solely in connection with the advertisement, promotion, public relations and sale of SUSTA and the Products, in all forms of media, including, without limitation, the internet. EDDIE agrees that during the Term, he will not grant any rights identical or similar to the rights granted to NXT under this Agreement to any entity for the purpose of directly or indirectly promoting or advertising sweeteners and yogurt smoothies. It is understood that the Endorsement may not be used for any purpose not otherwise explicitly agreed upon by the parties. B.Except as otherwise provided herein, EDDIE shall retain all right, title and interest in and to the such trademarks and other intellectual property (“Trademarks”) he owns and shall not be prevented from using, permitting or licensing others to use his endorsement and any of the Trademarks in connection with the advertisement, promotion or sale of any product or service, except as otherwise restricted herein. C.NXT agrees that it shall promptly notify EDDIE in writing of any actual or threatened unauthorized use, misappropriation, infringement, dilution or other violation or impairment by third parties of the Trademarks or the Endorsement (“Infringement”).EDDIE shall have the sole right to determine whether any action shall be taken to pursue such Infringement. D.The parties acknowledge and agree that all materials produced in connection with this Agreement, including all advertising and promotional materials, trademarks, phrases, words, music, titles or characters therein, (the "Materials") shall be and remain the absolute and exclusive property of NXT, any Materials that include or embody the Trademarks shall be and remain the absolute and exclusive property of EDDIE and that with respect to the Materials, NXT shall retain the entire worldwide copyright thereto, all other intellectual property rights and all applications, registrations, renewals and extensions thereof and all underlying materials created in connection therewith, and with respect to the Trademarks, EDDIE shall retain the entire worldwide copyright thereto. 2 3.Personal Services. To facilitate NXT's usage of the exclusive right and license to the Endorsement and to the Trademarks, EDDIE agrees to provide the personal services (“Services”) as set forth on Attachment 1 hereto. A.
